DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 10-29-2021; consequently, claim(s) 1-6 is/are pending. This application claims priority to JAPAN 2019-093717 05-17-2019.

35 USC § 101 (Patentability) Analysis
Claim(s) 1-6, is/are directed to a technical solution to a technical problem associated with optimizing advertisement publication by training a machine learning model, training the model by employing training data (i.e., even in the “obtaining a machine learning model …”, said limitations involves using training data corresponding to first training the data, by employing predictive features) as depicted in Applicant specification, ¶¶5-8, 11, 40), that is, training is performed using a number of explanatory variables or features, including in Applicant amendments, features including gender, age, and place of residence, said training representing an improvement to the machine learning model, the clusters of data represented by said features represented predetermined values used in subsequent display in association with a budget amount, rendering an optimization of budget allocation.
Thus, based on the aforementioned analysis, claim(s) 1-6 are patent eligible.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 9,754,283) in view of Masson (US 10,636,053) and further in view of Modarresi (US 11,036,811).

Regarding claim(s) 1, 6, Guo discloses: A non-transitory computer-readable recording medium storing therein a prediction program that causes a computer to execute a process comprising, A prediction method executed by a computer, the prediction method comprising, A prediction device (i.e., a device comprising hardware including a hard drive, memory and processor, consistent with Applicant specification, ¶64) comprising: a processor configured to [14:38-50]: 
training a machine learning model by using training data, the machine learning model predicting presence or absence of purchase actions of commercial products, or information indicating conversions of users corresponding to feature information on the users including gender, age, and place of residence, a conversion, among the conversions, indicating achievement of a result in marketing, the training data including feature information on users and information indicating the presence or the absence of the purchase actions of commercial products or the conversions (i.e., employing an “already learned model” or using a model, consistent with ¶50, i.e., employing machine learning in developing a model by training, based on features present in an object, such as past downloads, likes, etcetera), [2:65-67: ]

receiving input of a budget amount in an entry field displayed on a display in association with a user group including users including a common feature in the feature information (i.e., in association with employing an “already learned model”, or using a model, having an interface facilitating entry of a budget, consistent with ¶50, and associated with a common clickable object feature, such as “likes”); [Figure FIG 4A: depicting a “Daily Budget” based on “estimated ...likes/day”, associated with a common or popular feature such as “likes” a measure of commonality shared by a number of viewers, who find an object desirable or likeable, as associated with “retrieved information associated with the advertisement include the popularity of the object being advertised (e.g., a number of users who installed an application, expressed a preference for a page, purchased a product or service), a type of budget selected by the advertiser (i.e., a lifetime budget or a daily budget)” as depicted in 10:65-11:4 – by either selecting the default budget shown in said figure, or allowing for “Additional Options”, as depicted in said figure, which allow for input or “specif[ying] a budget not included in the candidate options, or default options listed in said figure, and depicted in 10:23-29 ]

Guo discloses displaying, in association with the budget amount on the display, feature information on the users included in the user group corresponding to the entry field, the budget amount inputted in the entry field, a predicted frequency of occurrence that is a frequency of occurrence of the purchase actions or the predetermined actions (i.e., capable of displaying the budget amount, and other data in associated with a an object feature information, such as a likes, associated with a group of people who consider an object likeable, and displaying a prediction number of CVs, wherein according to Applicant’s specification, ¶47, a “predicted frequency of occurrence” is also known as a “prediction number of CVs”, a predicted number of conversions [conversions such as purchases/an estimated number of likes, etcetera], consistent with Applicant’s specification, ¶8, which refer to “CVs” as a “number of conversions”, which represent a number of conversion events); [10:65-11:4, figure, FIG 4A: displaying a “Daily Budget” a budget in a display associated with common or popular object feature information, such as “likes”, said likes encapsulated within a predicted or “estimated number of conversion events” as depicted within 9:53-58 such as an “Estimated 6-10 likes/day”, as depicted in said figure, based on a “historical number of clicks”; additionally, it should be noted that machine learned data includes historical data]





 as elucidated earlier [10:65-11:4, 9:53-58], Guo discloses the display of visual prediction data; however Guo does not disclose, as disclosed by Masson:
displaying, in association with the budget amount on the display, feature information on the users included in the user group corresponding to the entry field, the budget amount input in the entry field, a prediction number of clicks to an advertisement page of the commercial products, and a predicted frequency of occurrence that is a frequency of occurrence of the purchase actions or the conversions calculated based on a predicted occurrence rate, the predicted occurrence rate being an occurrence rate of the purchase actions or the conversions calculated by using the machine learning model (i.e., calculating a predicted number of conversion is based on calculations including a “predicted occurrence rate”, also known as a “predicted CV rate”, associated with a score associated with groups or segments associated with said conversion, consistent with Applicant disclosure’s rightmost columns as depicted in FIG 18’s table, and to Applicant’s specification, ¶47, which refer to “predicted occurrence rate” as “herein after, a predicted CV rate”, and “prediction number of CVs” from “scores for each group”); [13:1-16: calculation of a “purchase score” associated with purchase conversions, and applied weights based on a “number of clicks”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Guo, including further improving Masson’s display capabilities to include the aforesaid mechanism(s) [c], as taught by Masson. One of ordinary skill would have been so motivated to include said mechanism(s) to employ parameters in a calculation formula, “wherein [u]sing this 

Regarding [a]-[c], while Guo-Masson discloses, by Masson, a user location for use in building a machine learning model 6:1-11, it does not explicitly disclose, as disclosed by Modarresi, location including a place of residence; [10:51-52] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Guo and Masson, including further improving Masson’s aforesaid mechanism(s) [a]-[c], as taught by Modarresi. One of ordinary skill would have been so motivated to include said mechanism(s), reducing a number of dimensions associated with features employed in the machine learning training process, curing the curse of dimensionality, as depicted in 1:21-40, optimizing the number of said dimensions.

Regarding claim(s) 2, Guo-Masson-Modarresi as a combination discloses The non-transitory computer-readable recording medium according to claim 1, Guo disclosing wherein 
the process further includes calculating the predicted occurrence rate based on the presence or absence of the purchase actions or the conversions of users obtained by inputting the feature information on the users of the group in the model (i.e., employing machine learning training or calculations in developing a model based on features present in an object, such as past downloads, likes, etcetera), [2:65-]

Regarding [b], Guo discloses displaying, in association with the budget amount on the display, feature information on the users included in the user group corresponding to the entry field, the budget amount inputted in the entry field, a predicted frequency of occurrence that is a frequency of occurrence of the purchase actions or the predetermined actions (i.e., the display of a budget amount in a display in associated with a an object feature, such as a likes, associated with a group of people who consider an object likeable, and displaying a prediction number of CVs, wherein according to Applicant’s specification, ¶47, a “predicted frequency of occurrence” is also known as a “prediction number of CVs”, a predicted number of conversions [conversions such as purchases/an estimated number of likes, etcetera], consistent with Applicant’s specification, ¶8, which refer to “CVs” as a “number of conversions”, which represent a number of conversion events); [10:65-11:4, figure, FIG 4A: displaying a “Daily Budget” a budget in a display associated with a common or popular feature, such as “likes”, said likes encapsulated within a predicted or “estimated number of conversion events” as depicted within 9:53-58 such as an “Estimated 6-10 likes/day”, as depicted in said figure, based on a “historical number of clicks”; additionally, it should be noted that machine learned data includes historical data]


Masson disclosing:
wherein the displaying includes displaying the predicted frequency of occurrence calculated based on the predicted occurrence rate calculated at the calculating (i.e., calculating a predicted number of conversion is based on calculations including a “predicted occurrence rate”, also known as a “predicted CV rate”, associated with a score associated with groups or segments associated with said conversion, consistent with Applicant disclosure’s rightmost columns as depicted in FIG 18’s table, and to Applicant’s specification, ¶47, which refer to “predicted occurrence rate” as “herein after, a predicted CV rate”, and “prediction number of CVs” from “scores for each group”); [13:1-16: calculation of a “purchase score” associated with purchase conversions, and applied weights based on a “number of clicks”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Guo, including further improving Masson’s display capabilities to include the aforesaid mechanism(s) [b], as taught by Masson. One of ordinary skill would have been so motivated to include said mechanism(s) to employ parameters in a calculation formula, “wherein [u]sing this formula … [a] purchase score determined by the number of clicks received” may be used to optimally couple high quality or relevant content to a publisher’s goals include purchase related to said content, as depicted in FIG 6, and 13:10-16, and 14:48-57. 


Guo-Masson-Modarresi as a combination discloses, Guo disclosing displaying a predicted frequency of occurrence, wherein according to Applicant’s specification, ¶47, a “predicted frequency of occurrence” is also known as a “prediction number of CVs”, a predicted number of conversions [conversions such as purchases/an estimated number of likes, etcetera], consistent with Applicant’s specification, ¶8, which refer to “CVs” as a “number of conversions”, which represent a number of conversion events. [10:65-11:4, figure, FIG 4A: displaying a “Daily Budget” a budget in a display associated with a common or popular feature, such as “likes”, said likes encapsulated within a predicted or “estimated number of conversion events” as depicted within 9:53-58 such as an “Estimated 6-10 likes/day”, as depicted in said figure, based on a “historical number of clicks”; additionally, it should be noted that machine learned data includes historical data]

Masson disclosing: [a]: The non-transitory computer-readable recording medium according to claim 1, wherein the displaying includes displaying the predicted frequency of occurrence calculated based on the prediction number of clicks based on an actual performance value of a number of clicks to the advertisement page (i.e., calculating a predicted number of conversion is based on calculations including a “predicted occurrence rate”, also known as a “predicted CV rate”, associated with a score associated with groups or segments associated with said conversion, consistent with Applicant disclosure’s rightmost columns as depicted in FIG 18’s table, and to Applicant’s specification, ¶47, which refer to “predicted occurrence rate” as “herein after, a predicted CV rate”, and “prediction number of CVs” from “scores for each group”); [13:1-16: calculation of a “purchase score” associated with purchase conversions, and applied weights based on a “number of clicks”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Guo, including further improving Masson’s display capabilities to include the aforesaid mechanism(s) [a], as taught by Masson. One of ordinary skill would have been so motivated to include said mechanism(s) to employ parameters in a calculation formula, “wherein [u]sing this formula … [a] purchase score determined by the number of clicks received” may be used to optimally couple high quality or relevant content to a publisher’s goals include purchase related to said content, as depicted in FIG 6, and 13:10-16, and 14:48-57.













Guo discloses: A non-transitory computer-readable recording medium storing therein a prediction program that causes a computer to execute a process comprising, A prediction method executed by a computer, the prediction method comprising, A prediction device (i.e., a device comprising hardware including a hard drive, memory and processor, consistent with Applicant specification, ¶64) comprising: a processor configured to [14:38-50]: 
obtaining a machine learning model trained by using training data, the machine learning model predicting presence or absence of purchase actions of commercial products, or information indicating conversions of users corresponding to feature information on the users including gender, age, and place of residence, a conversion, among the conversions, indicating achievement of a result in marketing, the training data including feature information on users and information indicating the presence or the absence of the purchase actions of commercial products or the conversions (i.e., employing an “already learned model” or using a model, consistent with ¶50, i.e., employing machine learning in developing a model by training, based on features present in an object, such as past downloads, likes, etcetera), [2:65-67: “determin[ing] using a machine learned model trained using historical data about budgets, and other data associated with “historical  conversion rates” associated with “a number of online system users expressing a preference [such as a like]”  associated with an object, as depicted with historical data in 8:49-63 – said determining including training a machine learning model]

receiving input of a budget amount in an entry field displayed on a display in association with a user group including users including a common feature in the feature information (i.e., in association with employing an “already learned model”, or using a model, having an interface facilitating entry of a budget, consistent with ¶50, and associated with a common clickable object feature, such as “likes”); [Figure FIG 4A: depicting a “Daily Budget” based on “estimated ...likes/day”, associated with a common or popular feature such as “likes” a measure of commonality shared by a number of viewers, who find an object desirable or likeable, as associated with “retrieved information associated with the advertisement include the popularity of the object being advertised (e.g., a number of users who installed an application, expressed a preference for a page, purchased a product or service), a type of budget selected by the advertiser (i.e., a lifetime budget or a daily budget)” as depicted in 10:65-11:4 – by either selecting the default budget shown in said figure, or allowing for “Additional Options”, as depicted in said figure, which allow for input or “specif[ying] a budget not included in the candidate options, or default options listed in said figure, and depicted in 10:23-29 ]

Regarding [c], Guo discloses displaying, in association with the budget amount on the display, feature information on the users included in the user group corresponding to the entry field, the budget amount inputted in the entry field, a predicted frequency of occurrence that is a frequency of occurrence of the purchase actions or the predetermined actions (i.e., the display of a budget amount in a display in associated with a an object feature information, such as a likes, and displaying a prediction number of CVs, wherein according to Applicant’s specification, ¶47, a “predicted frequency of occurrence” is also known as a “prediction number of CVs”, a predicted number of conversions [conversions such as purchases/an estimated number of likes, etcetera], consistent with Applicant’s specification, ¶8, which refer to “CVs” as a “number of conversions”, which represent a number of conversion events); [10:65-11:4, figure, FIG 4A: displaying a “Daily Budget” a budget in a display associated with common or popular object feature information, such as “likes”, said likes encapsulated within a predicted or “estimated number of conversion events” as depicted within 9:53-58 such as an “Estimated 6-10 likes/day”, as depicted in said figure, based on a “historical number of clicks”; additionally, it should be noted that machine learned data includes historical data]

Regarding [c], Guo does not disclose, as disclosed by Masson:
displaying, in association with the budget amount on the display, feature information on the users included in the user group corresponding to the entry field, the budget amount input in the entry field, a prediction number of clicks to an advertisement page of the commercial products, and a predicted frequency of occurrence that is a frequency of occurrence of the purchase actions or the conversions calculated based on a predicted occurrence rate, the predicted occurrence rate being an occurrence rate of the purchase actions or the conversions calculated by using the machine learning model (i.e., calculating a predicted number of conversion is based on calculations including a “predicted occurrence rate”, also known as a predicted CV rate”, associated with a score associated with groups or segments associated with said conversion, consistent with Applicant disclosure’s rightmost columns as depicted in FIG 18’s table, and to Applicant’s specification, ¶47, which refer to “predicted occurrence rate” as “herein after, a predicted CV rate”, and “prediction number of CVs” from “scores for each group”); [13:1-16: calculation of a “purchase score” associated with purchase conversions, and applied weights based on a “number of clicks”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Guo, including further improving Masson’s display capabilities to include the aforesaid mechanism(s) [c], as taught by Masson. One of ordinary skill would have been so motivated to include said mechanism(s) to employ parameters in a calculation formula, “wherein [u]sing this formula … [a] purchase score determined by the number of clicks received” may be used to optimally couple high quality or relevant content to a publisher’s goals include purchase related to said content, as depicted in FIG 6, and 13:10-16, and 14:48-57.

Regarding [a]-[c], while Guo-Masson as a combination discloses, by Masson, a user location for use in building a machine learning model 6:1-11, the combination does not explicitly disclose, as disclosed by Modarresi, location including a place of residence; [10:51-52] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Guo and Masson, including further improving Masson’s aforesaid mechanism(s) [a]-[c], as taught by Modarresi. 1:21-40, optimizing the number of said dimensions.



















(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Masson, Modarresi, as applied to claim 1 and further in view of Yan (US 10,671,680).

Regarding claim(s) 4, Guo-Masson-Modaressi as a combination do not disclose, as disclosed by Yan: [a]: The non-transitory computer-readable recording medium according to claim 1, wherein the machine learning model predicts the presence or absence of the purchase actions or the conversions based on the feature information including an elapsed time from an initial access time to an advertisement page (i.e., wherein the machine learning features include an elapsed time between content and advertisements, a parameter used for prediction of content relevant). [1:8: employing “machine learning” in “generat[ing] content that  is relevant to a specific user, where the content being generated keeps the specific user engaged or re-engages the specific user to a website. For example, the system determines the probability that a user would visit a website within a predetermined period of time“, using machine learning mechanisms such as “logistic regression”, employing “specific historical data feature[s]” including “the number of times the user engaged with a feed activity page, the number of times the user searched for a job, accepted an invitation, viewed a job recommendation, engaged with another member's activities, shared content, "liked" content, commented on content, and the like. Such a model is trained and used to predict the probability whether a user will visit within [a particular period of time or latency between logins, including between] the days of interest”, an elapsed predetermined time between user logins or engagement]
Guo, to include the aforesaid mechanism(s) [a], as taught by Yan. One of ordinary skill would have been so motivated to include said mechanism(s) to avoid spamming visitors to a an advertisement page by “generat[ing] content that  is relevant to a specific user, where the content being generated keeps the specific user engaged or re-engages the specific user to a website. For example, the system determines the probability that a user would visit a website within a predetermined period of time. The probability that the user will visit the website is based on past user engagement of the user (e.g., the user browsing content on the website) and past engagement of other users with similar member profiles (e.g., member profiles of a social networking service that each include member data such as the user's job history, the user's educational history, etc.). When the probability indicates the user is unlikely to visit the website (e.g., measured by a visiting threshold), the system continues to determine the probability whether the user would engage with specific content. The system generates the content based on the high probability that the user would actually engage with the content (e.g., measure by an engagement threshold). In this way, the system avoids spamming users with too many messages that are not of interest to the user”, as depicted in 2:1-20.



Response to Arguments
Applicant’s contentions, filed October 29, 2021, with respect to the rejection of claims 1-6 under 35 U.S.C. § 101, pages 5-7, and 35 U.S.C. § 103, pages 7-8 have been fully considered.

Rejection of Claims under 35 U.S.C. § 101 
The Office agrees with Applicant’s contentions pursuant to Applicant Amendments to the claims, and consequently 101 rejections have been jettisoned, as summarized in the 101 (Patentability) Analysis section.

Rejection of Claims under 35 U.S.C. § 103 
Applicant contentions with regard to amendments to the claims are moot in view of change in grounds of rejections pursuant to said amendments further in view of updated rejections pursuant to said change in grounds over Guo in view of Masson and further in view of Modarresi.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record1 and NOT relied upon is considered pertinent to applicant's disclosure: NPL, Kapoor, 2010: Visualizing Predictive Models; and Fujimaki (US 2018/0336476) – prior art related to all claims and limitations with regard to visualizing predictive models within Human Computer Interfaces, HCI.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                            
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously furnished to the Applicant